DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Claim(s) 20 has/have been canceled.
Responsive to communication filed on 11/11/2021.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 9-11 of the remarks:  Regarding claim 1, the cited prior art does not disclose the amended subject matter.  Accordingly, the rejections under 35 USC 103 should be withdrawn.

Examiner’s response:  The Examiner respectfully disagrees.  See updated rejection below.

Applicant argues on pages 11-12 of the remarks:  Regarding claim 11, the Applicant has not been given a chance to amend in view of references and reasons for rejection because “identifying a cluster configuration associated with determining whether to permit or deny incoming deployment requests on the node cluster” and “permitting a received deployment request based on the received utilization data, the 

Examiner’s response:  The Examiner respectfully disagrees.  The Non-Final rejection refers to the rationale provided for claim 1 regarding reasons claim 11 is rejected under 35 USC 103 (Non-Final rejection at page 11).  The rejection provides that Wen discloses: 
providing the deployment growth classification to a server device on the node cluster (¶ 67, “The generation of predictions and computations of runways may occur at a single processing node, or may be distributed across multiple nodes as disclosed in the application cited here”) for use in determining whether to permit or deny a received deployment request based on the deployment growth classification and a cluster configuration for the node cluster (claim 1, “receiving individual usage data of a resource in a virtualization environment for respective users for determining a resource provisioning of the resource in the virtualization environment based at least in part upon multiple individual seasonally-adjusted predictions generated by a prediction model for the respective users”).

(Non-Final rejection at page 6).
A person having ordinary skill in the art would have found the claimed “identifying a cluster configuration associated with determining whether to permit or deny incoming deployment requests on the node cluster” and “permitting a received deployment request based on the received utilization data, the cluster configuration, and the deployment growth classification” in view of the rationale provided on page 6 of the Non-Final rejection.
Accordingly, the Applicant has been given an opportunity to amend in view of references and reasons for rejection.

Applicant argues on pages 11-12 of the remarks:  Regarding claim 11, Wen does not disclose “identifying a cluster configuration” and “permitting a received deployment request based on the received utilization data, the cluster configuration, and the deployment growth classification”.

Examiner’s response:  The Examiner respectfully disagrees.  The Non-Final rejection cites Wen’s disclosure of historical observations to determine a prediction model (page 5).  The historical observations correspond to the claimed utilization data.  Wen discloses a forecast based on the prediction model (Id.).  The historical usage is further used to determine a seasonality in a user’s usage over time (Id.).  Wen’s disclosed seasonality corresponds to the claimed deployment growth classification.  
Further, as cited in the Non-Final rejection, Wen discloses receiving individual usage data of a resource in a virtualization environment for determining resource provisions (page 6).  The usage data corresponds to the claimed cluster configuration.  Furthermore, Brown is cited as disclosing permitting or denying incoming deployment requests based on a cluster configuration (Id.). 
Accordingly, a person having ordinary skill in the art would have found the claimed “identifying a cluster configuration” and “permitting a received deployment request based on the received utilization data, the cluster configuration, and the deployment growth classification” obvious in view of Wen and Brown.

Applicant argues on pages 12-13 of the remarks:  Regarding claim 16, Wen nor Brown discloses “a capacity buffer threshold associated with a minimum capacity of 

Examiner’s response:  The Examiner respectfully disagrees.  The Non-Final rejection cites to Wen’s disclosure in ¶ 61 regarding the claimed “the cluster configuration comprises a capacity buffer threshold associated with a minimum capacity of compute cores on the node cluster” (Non-Final rejection at page 11).  Further, the Non-Final rejection identifies that resources may be CPU utilization (Non-Final rejection at page 8).
A person having ordinary skill in the art would have found the claimed “a capacity buffer threshold associated with a minimum capacity of compute cores on the node cluster” obvious in view of Wen’s disclosure of determining when resources assigned will be insufficient, wherein the resources comprise CPU utilization (¶¶ 61 and 74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 2020/0027014) and further in view of Brown (US 2019/0317817).

A method, comprising: 
identifying a plurality of cluster features for a plurality of node clusters based on utilization data for the plurality of node clusters (¶ 29, “a series of user allocations of resources (e.g., R1, R2, . . . , RN) include usage indications”), wherein the plurality of node clusters comprises a first grouping of server nodes on a second grouping of server nodes cloud computing system (¶ 73, “Storage pool 402 is an abstraction of the aggregation of the individual storage devices of the cluster such that they appear to be a single homogenous volume despite comprising many different physical devices on multiple different nodes”; it would have been obvious to repeat Wen’s method on a second grouping of server nodes); 
determining a first deployment growth classification for a first node cluster of the plurality of node cluster based on a first identified plurality of cluster features associated with the first grouping of server nodes (¶ 35, “Another approach is implemented by prediction system 110 that retrieves a time series (at step 129), uses historical observations to determine an applicable prediction model (as step 130) and uses the prediction model to recommend and forecast (at step 131)”), the first deployment growth classification comprising a classification for predicted growth of a first existing set of deployments on the node cluster (¶ 36, “At a time increment after time=T0, the system (1) performs analysis over the historical actual usage, (2) determines seasonality if any in a particular user's usage over time, and (3) makes predictions based on the determined seasonality”; specification describes classification as low, medium, or high growths; here, seasonality corresponds to expected high or low growth);
determining a second deployment growth classification for a second node cluster of the plurality of node clusters based on a second identified plurality of cluster features associated with the second grouping of server nodes, the second deployment growth classification comprising a classification for predicted growth of a second existing set of deployments on the second node cluster (it would have been obvious to repeat Wen’s method to determine a second deployment growth classification);
providing the first deployment growth classification to a first server device on the first node cluster (¶ 67, “The generation of predictions and computations of runways may occur at a single processing node, or may be distributed across multiple nodes as disclosed in the application cited here”), wherein providing the first deployment growth classification to the first server device causes the first server device to modify a set of policies associated with whether to permit or deny a received deployment request based on the deployment growth classification and a cluster configuration for the node cluster (claim 1, “receiving individual usage data of a resource in a virtualization environment for respective users for determining a resource provisioning of the resource in the virtualization environment based at least in part upon multiple individual seasonally-adjusted predictions generated by a prediction model for the respective users”); and
providing the second deployment growth classification to a second server device on the second node cluster, wherein providing the second deployment growth classification to the second server device causes the second server device to modify the set of policies associated with whether to permit or deny incoming deployment requests on the second node cluster (it would have been obvious to repeat Wen’s method of modifying whether to permit or deny incoming deployment requests to a second server device).
Wen does not teach, however, Brown teaches: wherein the cluster configuration includes one or more policies associated with whether to permit or deny incoming deployment requests on the node cluster (¶ 211, “If the forecasted combined effective demand is greater than the capacity of the resource for the cluster, the workload placement 1514 may deny migration or starting of the VM in the cluster of server computers. Alternatively, if the forecasted combined effective demand is less than the capacity of the resource for the cluster, the workload placement 1514 may generate a recommendation to migrate or start the VM in the cluster of server computers, or the workload placement 1514 may proactively migrate the VM in the cluster of the server computers”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of wherein the cluster configuration includes one or more policies associated with whether to permit or deny incoming deployment requests on the node cluster, as taught by Brown, in the same way to the cluster configuration, as taught by Wen. Both inventions are in the field of allocating resources in a cloud computing environment, and combining them would have predictably resulted in “forecasting resource usage and proactively adjust resource usage based on the forecast”, as indicated by Brown (¶ 1).

the deployment growth classification for the node cluster comprises providing the a first set of cluster features from the plurality of cluster features as input signals to a deployment growth prediction model trained to generate an output including a predicted growth of existing deployments on a given node cluster (abstract, “A plurality of prediction models are trained using portions of time-oriented data. The trained models are evaluated to determine quantitative measures pertaining to predictive accuracy. One of the trained models is selected and then applied over another time series dataset of the individual resource to generate a plurality of individual resource usage predictions”).

Regarding claim 3, Wen teaches: the deployment growth prediction model comprises a machine learning model trained to generate the output based on historical utilization data for the plurality of node clusters and associated deployment growth for the plurality of node clusters (¶ 58, “In the present disclosure this comprises training prediction models for a plurality of occurrences of the past time window data using a first series of time-oriented data selected from the past time window datasets (e.g., where the training uses a first time series dataset for a respective individual distributed resource)”).

Regarding claim 4, Wen teaches: the utilization data comprises: a number or percentage of compute cores occupied by the existing set of deployments (¶ 74, “quotas or any combination of quotas or lack thereof may be used for other resources other than storage areas, such as the resource of CPU utilization, the resource of GPU ; a number or percentage of empty nodes from each the first node cluster and the second node cluster; or a fragmentation metric for the node cluster based on a number of total available cores on each of the first node cluster and the second node cluster and a number of available cores on empty nodes from each of the first node cluster and the second node cluster.

Regarding claim 5, Wen teaches: intra-day utilization data for the first existing set of deployments and the second existing set of deployments; and cross-day utilization data for the existing set of deployments on the node cluster (¶ 107, “As shown, the runway view plots several resources along a timeline 751. A time-oriented target (e.g., a date or a number of days into the future) is provided by a system administrator”).

Regarding claim 6, Wen teaches: identifying the plurality of cluster features is further based on cluster properties of the first node cluster and the second node cluster (¶ 107, “In some cases, and as shown in resource configuration view 752, a deployment date can be displayed. If the recommendation is adopted (e.g., adding a "New Node") and the configuration is saved, then the effect of the addition of the configured resource can be reflected in the runway view 221 (e.g., as a longer runway into the future)”).

Regarding claim 7, Wen teaches: the cluster properties comprise one or more of: hardware types of nodes on each of the first node cluster and the second node cluster (¶ 107, “the configuration of a new node can be expressed as a model designation, or as a configuration of CPUs or as a configuration of memory, or as a configuration of HDD and/or SSD resources”); types of cloud computing resources supported by each of the first node cluster and the second node cluster; a geographic region associated with each of the first node cluster and the second node cluster; one or more account types associated with the first existing set of deployments and the second existing set of deployments; or one or more offer types associated with the first existing set of deployments and the second existing set of deployments.

Regarding claim 8, Wen teaches: identifying the plurality of cluster features comprises: collecting historical utilization data for each of the first node cluster and the second node cluster (¶ 34, “a time series (at step 129), uses historical observations to determine an applicable prediction model (as step 130)”); and 
constructing the plurality of cluster features based on the historical utilization data for each of the first node cluster and the second node cluster, the plurality of cluster features comprising feature signals from a collection of feature signals known to correlate with growth of deployments on a given node cluster (¶ 34, “uses historical observations to determine an applicable prediction model (as step 130) and uses the prediction model to recommend and forecast (at step 131)”).

Regarding claim 9, Wen teaches: identifying the plurality of cluster features comprises: collecting raw utilization data for the first node cluster and the second node cluster (¶ 36, “to time T0, the system makes historical observations 132 pertaining to usage measurements of a particular resource for each of a particular set of users of that resource”); and 
extrapolating the historical utilization data based on observed patterns of the raw utilization data over previous periods of time (¶ 37, “The predictions can extend into the future (e.g., after time=T0), such as depicted by the point in time predictions "P1", "P2", "P3", and "P4". The determination of seasonality in patterns of historical actual usage by individual users (and application of respective predictive models) results in individual seasonally-adjusted predictions 134”).

Regarding claim 10, Wen teaches: the first deployment growth classification comprises a classification for predicted growth based on one or more of: predicted utilization growth of the first existing set of deployments on the node cluster over a predetermined period of time (¶ 37, “The individual seasonally-adjusted predictions 134 are summed (e.g., as shown by the line segment labeled sum of individual seasonally-adjusted predictions 137)”); or predicted fluctuations of utilization growth of the existing set of deployments on the node cluster over the predetermined period of time.

Claim(s) 11 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

updating the utilization data for the node cluster based on a new deployment for the received deployment request in addition to the existing set of deployments on the node cluster (¶ 107, “If the recommendation is adopted (e.g., adding a "New Node") and the configuration is saved, then the effect of the addition of the configured resource can be reflected in the runway view 221 (e.g., as a longer runway into the future)”); denying an additional received deployment request based on the updated utilization data and the received deployment growth classification (¶ 70, “The recommendation of step 308 can be accepted or rejected (at step 309) by a user (e.g., a system administrator)”).

Claim(s) 13 correspond(s) to claim(s) 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 14, Wen teaches: the cluster configuration comprises a capacity buffer threshold associated with a minimum capacity of compute cores on the node cluster (¶ 61, “the system could be used to determine if any particular category or function is disproportionately utilizing the resources and if/when the resources assigned or available to that function will be insufficient”), and wherein identifying the cluster configuration comprises modifying the capacity buffer threshold based on the received deployment growth classification (¶ 62, “if the quarter-on-quarter growth rate was observed to be roughly 10% growth peak-to-peak, then the runway might be only one future quarter inasmuch as the peak of 90% plus 10% of 90% (or 9%) brings the total to 99% near the end of the next future quarter. .

Regarding claim 15, Wen teaches: modifying the capacity buffer threshold comprises: decreasing the capacity buffer threshold based on a deployment growth classification associated with a prediction of low growth of the existing set of deployments on the node cluster; or increasing the capacity buffer threshold based on a deployment growth classification associated with a prediction of high growth of the existing set of deployments on the node cluster (¶ 37, “Given sets of individual seasonality patterns, it can happen that the prediction for one particular individual user can go up, which increase in usage can be offset by the prediction for another particular individual that goes down”).

Claim(s) 16-19 correspond(s) to claim(s) 1-2, 4, 7, and 14, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199